                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-12062-RGS

                           JEANIE MOTOWSKI

                                      v.

                   FERRING PHARMACEUTICALS INC.

            MEMORANDUM AND ORDER ON DEFENDANT’S
            MOTION FOR JUDGMENT ON THE PLEADINGS

                             February 14, 2019

STEARNS, D.J.

     Jeanie Motowski, proceeding pro se, brought this lawsuit in Essex

Superior Court against her former employer, Ferring Pharmaceuticals Inc.,

for wrongful termination.      The Second Amended Complaint alleges

violations of the anti-retaliation provisions of Title VII of the Civil Rights

Acts of 1964 and Mass. Gen. Laws ch. 151B, § 4. More specifically, Motowski

alleges that Ferring retaliated against her for filing an internal workplace

harassment complaint. Ferring removed the case to the federal district court

and now moves for judgment on the pleadings. For the reasons to be

explained, Ferring’s motion for judgment on the pleadings will be allowed.
                             BACKGROUND

      The facts, viewed in the light most favorable to Motowski as the

nonmoving party, are as follows.      In August of 2015, Motowski began

working as a Regional Sales Specialist for Ferring. In January of 2016,

Motowski filed an internal complaint through Ferring’s Alert Line in which

she described inappropriate conduct by her coworkers, including “sexually-

degrading and/or appearance-related comments.” Mem. (Dkt # 20), Ex. 1.1

      Motowski’s original supervisor was Ryan Schmalz, the Northeast

District Manager. In conducting Motowski’s annual review on March 18,

2016, Schmalz identified some issues but characterized her performance as

“satisfactory.” Second Am. Compl. (Dkt # 13) ¶¶ 40-41. He also awarded her

“a merit increase in pay.” Id. ¶ 41. In June of 2016, Schmalz began a leave

of absence. Brian Campbell, the Regional Director, then became Motowski’s

supervisor. On August 3, 2016, Campbell issued Motowski a written warning

for sending unprofessional emails to coworkers. On August 18, 2016, Ferring




      1The court may consider this report, along with the MCAD Charge and
Dismissal, because they are referenced in or central to the Second Amended
Complaint. See Lydon v. Local 103, Int’l Bhd. of Elec. Workers, 770 F.3d 48,
53 (1st Cir. 2014) (“On a motion to dismiss, . . . a judge can mull over
‘documents incorporated by reference in [the complaint], matters of public
record, and other matters susceptible to judicial notice.’”) (citation omitted
and second alteration in original).

                                      2
terminated her allegedly because of a “disrespectful” email she had sent to

Campbell two days earlier. Id. ¶ 58.

      On October 14, 2016, Motowski filed a charge of discrimination with

the Massachusetts Commission Against Discrimination (MCAD) and the

Equal Employment Opportunity Commission (EEOC), alleging retaliation.

After the MCAD found a lack of probable cause on July 14, 2017, Motowski

initiated this lawsuit in Essex Superior Court on June 22, 2018. Defendants

then removed the case to this court on October 3, 2018.

                               DISCUSSION

      A Rule 12(c) motion for judgment on the pleadings “is treated much

like a Rule 12(b)(6) motion to dismiss.” Perez-Acevedo v. Rivero-Cubano,

520 F.3d 26, 29 (1st Cir. 2008). Thus, to survive, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles

guide the court’s analysis. “First, the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Iqbal, 556 U.S. at 678. “Second, only a complaint that states

a plausible claim for relief survives . . . .” Id. at 679. A claim is facially




                                       3
plausible if its factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678.

      To make out a prima facie case of retaliation under Title VII and

Massachusetts law, Motowski must show that (1) she engaged in a protected

activity; (2) she suffered a materially adverse action; and (3) the adverse

action was causally linked to her protected activity. 2 Mole v. Univ. of

Massachusetts, 442 Mass. 582, 591-592 (2004); see also Prescott v. Higgins,

538 F.3d 32, 43 (1st Cir. 2008).3 Protected activity may consist of opposition

to an unlawful practice. 4 While Motowski is not required to show that her




      2 Ferring does not dispute that Motowski suffered a materially adverse
action, namely her termination. Motowski, for her part, alleges additional
adverse actions “within close temporal proximity” of her filing of the report,
including receiving a “decreased” workload and being assigned “difficult”
sales targets. Second Am. Compl. (Dkt # 13) ¶ 64.

      3In construing Chapter 151B, Massachusetts courts look to federal law
for guidance. See Tate v. Dep’t of Mental Health, 419 Mass. 356, 361 (1995)
(“In construing the Commonwealth’s employment discrimination statute, we
have looked to the considerable case law applying the analogous Federal
statute for guidance.”). Both state and federal law require “but-for”
causation. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013);
see also Lipchitz v. Raytheon Co., 434 Mass. 493, 504 (2001) (“[I]n indirect
evidence cases the plaintiff must prove that the defendant’s discriminatory
animus was the determinative cause . . . in bringing about the adverse
decision.”).

      4 42 U.S.C. § 2000e-3(a) also protects against retaliation for
participation in an agency proceeding regardless of the merits of the
underlying complaint. This protection is not at issue here because

                                      4
opposition involved an actual violation of law, she must demonstrate that she

was motivated by “a good faith, reasonable belief that the underlying

challenged actions” were in fact unlawful. Fantini v. Salem State Coll., 557

F.3d 22, 32 (1st Cir. 2009) (citations omitted); see also Wyatt v. City of

Boston, 35 F.3d 13, 15 (1st Cir. 1994) (same).

      Motowski alleges that she “engaged in protected activity when she

filed . . . [her] sexual harassment” internal complaint. Second Am. Compl.

(Dkt # 13) ¶ 63.     In the referenced January 15, 2016 filing, Motowski

complained of “physical injury caused by a hostile district colleague, multiple

sexually-degrading and/or appearance-related comments from colleagues,

inappropriate questionings about personal finances and grossly unfair

handling by the direct supervisor.” Mem. (Dkt # 20), Ex. 1. The internal

complaint recounted how a female coworker “slammed” a car door on her

hand and failed to wait for her after they shared an Uber ride. Id. It also

detailed how two female coworkers, at a work dinner, asked “sarcastic and

direct questions about how many square feet [her] house was” and “made

cutting comments about [her] appearance.” Id.




Motowski’s MCAD/EEOC charge was not filed until well after the adverse
action had occurred.

                                      5
      Ferring contends, and the court agrees, that whatever one makes of

Motowski’s allegations, they fail to support her contention that her

complaint amounted to protected activity, namely opposition to unlawful

discrimination. See Morales-Cruz v. Univ. of Puerto Rico, 676 F.3d 220, 226

(1st Cir. 2012) (holding that the plaintiff’s “factual allegations [did] not

support a reasonable inference that she was engaging in protected conduct

when she opposed the [allegedly discriminatory] remarks made”). Although

Motowski is correct that an internal complaint can be “a valid method of

opposition,” Opp’n (Dkt # 22) at 4, not all complaints qualify.

      Two cases that are instructive and on point are Fantini and Ponte v.

Steelcase Inc., 741 F.3d 310 (1st Cir. 2014). In Fantini, the First Circuit held

that the plaintiff’s complaints to her supervisor about a male employee

violating “Conflict of Interest Law and Financial Disclosure Law” did not

amount to protected activity because, even if true, such a violation “is not an

unlawful employment practice under Title VII.” 557 F.3d at 32. In Ponte,

the First Circuit found it “doubtful” that the plaintiff engaged in protected

activity when she called human resources to express that she was

“uncomfortable” with her direct supervisor’s conduct because the call lacked

detail and was “far from a clear complaint about harassing behavior.” 741

F.3d at 321-322.



                                       6
      The severally attributed comments of Motowski’s coworkers about her

appearance and allegedly parlous finances are not the stuff with which a

plausible discrimination complaint is made. 5 See Lehman v. Prudential Ins.

Co. of Am., 74 F.3d 323, 329 (1st Cir. 1996) (“Isolated, ambiguous remarks

are insufficient, by themselves, to prove discriminatory intent.”); Finney v.

Madico, Inc., 42 Mass. App. Ct. 46, 50-51 (1997) (“[A]n isolated, ambiguous,

or stray remark is insufficient, standing alone, to prove discriminatory

employment action.”).6 This is true even where the objected-to remarks are

mean, catty, or tasteless. As the Fourth Circuit has observed, “Title VII is not




      5  In the Second Amended Complaint, Motowski alleges that Schmalz
“justified sexual degradation,” assigned her to “‘pervert’ doctors,” made
“multiple offensive comments about male genitals,” “joked about male
genitalia,” and “displayed obscene gestures at meetings.” Second Am.
Compl. ¶¶ 15, 16, 19, 26, 35. She also alleges that because Schmalz was “a
subject of the internal investigation” that ensued from her internal
complaint, he “systematically began setting [her] up for failure and eventual
termination.” Id. ¶ 64. But the relevant inquiry is, as discussed above,
whether she reasonably believed that she was complaining about unlawful
conduct in her initial report. And since these allegations, while serious, were
absent from that report, they are not relevant here.

      6 Notably, in an additional internal complaint filed on March 30, 2016,
Motowski wrote that her “entire case revolves around the genesis of
hatred//hostility” regarding seven work-related issues, none of which
involves allegations of discrimination. Mem. (Dkt # 20), Ex. 1. Although she
characterized Schmalz in the complaint as uninformed, unethical, immature,
inexperienced, and divisive, she never asserted there or elsewhere – before
filing her MCAD/EEOC charge – that he or anyone else had discriminated
against her.

                                       7
a clean language act.” Katz v. Dole, 709 F.2d 251, 256 (4th Cir. 1983). Or in

the words of the First Circuit, “‘[t]he workplace is not a cocoon, and those

who labor in it are expected to have reasonably thick skins . . . to survive the

slings and arrows that workers routinely encounter in a hard, cold world.’”

Alvarado v. Donahoe, 687 F.3d 453, 462 (1st Cir. 2012) (alteration in

original), quoting Suarez v. Pueblo Int’l, Inc., 229 F.3d 49, 54 (1st Cir. 2000).

Motowski, in short, has not pled an “objectively reasonable foundation for a

retaliation action.” Morales-Cruz, 676 F.3d at 227. 7

                                   ORDER

      For the foregoing reasons, Ferring’s motion for judgment on the

pleadings is ALLOWED.8 The Clerk will enter judgment for Ferring and

close the case.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns _____
                                     UNITED STATES DISTRICT JUDGE




      7 Having so concluded, the court need not reach Ferring’s alternative
argument that that even assuming Motowski had pled a plausible protected
activity, she has failed to plead a sufficient causal connection between that
activity and her termination.

      8  As this was Motowski’s “final opportunity to plead an appropriate
retaliation claim against Ferring,” Dkt # 11, the court will not afford her
another opportunity to amend her Second Amended Complaint.

                                       8
